DETAILED ACTION
This office action is in response to the communication received on 07/28/2021 concerning application no. 15/609,251 filed on 05/31/2017.
Claims 1-2, 5-8, 10-16, 18, and 21-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.
Claims 1-2, 5-8, 10-16, 18, and 21-24 are pending.

Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. 
Regarding the 103 rejection, Applicant argues that the combination of Hahn and Yamaya ‘814 does not obviate the claimed invention as Yamaya ‘814 does not resolve the deficiencies of Hahn. Applicant argues that Yamaya ‘814’s body axis is a direction from the patient’s head to feet and remains the same for different objects.  Furthermore, Yamaya ‘814 represents the distances H1 and H2 as the right edge of the field of view and the right edge of the first detector ring and the left edge of the field of view and the left edge of the second ring. According to the applicant, the distances are based on different field of view positions and are different from the first and second distances recited in claim 1. Applicant notes 
Examiner respectfully disagrees. With regards to the body axis, Examiner notes that the axis mentioned in paragraph 0003 is from the head to the feet. Furthermore, this body axis for Yamaya ‘814 is a quantitative property in addition to an orientation property. This is evidenced by Fig. 12 which shows a graph where the body axis having a range from -600 mm to 600 mm (A total of 1200 mm or 1.2 m). This is defined in a relationship with sensitivity as paragraph 0012 establishes that the field of view is based on the sensitivity along the body axis. In the case of Fig. 3a, the signal is not optimized as the field of views of the rings 11 and 12 overlap and the overall range along the body axis is not maximized. In the case of Fig. 3c, the signal is not optimized as the field of views of the rings 11 and 12 have dead regions and the overall range is over extended. Fig. 3b shows that the field of view is optimized when the sensitivity is present throughout the ring regions along the body axis and the spaces between them without dead regions or unnecessary overlap. In all three graphs of the Fig. 3, the body axis is the independent variable (x-axis) that has its relationship defined to the dependent variable (y-axis), sensitivity. In conclusion, the body axis is not simply a direction, but a quantitative amount used in the determination of density that is further used in the placement of the rings to optimize the field of view.
With regards to Applicant’s argument that the distances are based on the left and right edges of the open field of view, Examiner notes that the open field of view is over the irradiation field. Abstract establishes that the irradiation field has a region of interest. Given that the region of interest is of the body, this is a portion of the body. The claim in its current form, merely establishes a first distance between with respect to the portion of the body. This language is broad and the left and right edges of the 
With regards to Applicant’s note that the open field of view is imaged and is not present in either of the rings, Examiner notes that nothing excludes the imaging of areas not present in the ring area. It merely establishes that a first and second location have to be imaged and they are in the rings. Yamaya ’814 teaches that. This is seen in Fig. 4 where the dark region is marked as “coverage”. The vertical dark regions begin at the end of the distances H1 and H2 and correspond to the area defined by the ring widths W1 and W2. Further evidence is seen in Fig. 3 where the graphs show sensitivity peaks that correspond to the location of the rings. Also, Examiner notes that paragraph 0017 states that the W1 and W2 “sensitivity area width” for their corresponding rings. With regards to different portions being imaged, Fig. 1, 2, and 7 provide instances where one ring images the head and the second ring images the chest.
Examiner respectfully maintains the rejection under Hahn in view of Yamaya ‘814.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7, line 4-6, recites “the first scanning location and the second scanning location by obtaining a location of the first identifier and a location of the second identifier”. This claim element is 
For purposes of examination, the Office is considering the locations to be determined in relation to the portion of the object.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 11, 13, 18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (PGPUB No. US 2014/0316258) in view of Yamaya et al. (PGPUB No. US 2011/0092814, hereinafter referred to as “Yamaya ‘814”).

Regarding claim 1, Hahn teaches a system for medical imaging comprising: 
Hybrid PET-CT system 10 in Fig. 1) including: 
a first positron emission tomography (PET) scanner (Primary PET section 12 in Fig. 1), a second PET scanner (Auxiliary PET section 14 in Fig. 1), and 
a driving device including a driver (Gantry controller 54 or positioner 55 in Fig. 1. Paragraph 0037 established that a motor is driving the movement of the PET section); and 
a computing device (Combination of the gantry controller 54 and the PET subsystem 11A) including:
a processor (Combination of the gantry controller 54 and the PET subsystem 11A), wherein,
the driver drives the first PET scanner and the second PET scanner, respectively, to move to the first scanning location and the second scanning location (Paragraph 0017 teaches that the all the PET sections can be configured to be movable. Paragraph 0028 teaches that the auxiliary PET section 14 is placed on the track or rails 26 upon which it can be driven along. Paragraph 0018 teaches that the positioner or another mechanical unit can drive the PET scanner to a desired position. Fig. 1 provides an instance where the primary PET section 12 covers the head of the patient and auxiliary PET section 14 is covering the chest and stomach of the patient),
the first PET scanner obtains first scanning data of the first target portion (Paragraph 0016 teaches that the two scanners can obtain scans of sections that are adjacent to one another. Paragraph 0017 teaches that the all the PET sections can be configured to be movable. Paragraph 0062 teaches that the primary and auxiliary PET sections 14 and 12 are able to scan multiple regions of the subject. This scan can occur in both sections concurrently. Fig. 1 shows the detectors 14 and 12 having different fields of view. The primary section 12 is covering the head of the subject), 
Paragraph 0016 teaches that the two scanners can obtain scans of sections that are adjacent to one another. Paragraph 0017 teaches that the all the PET sections can be configured to be movable. Paragraph 0062 teaches that the primary and auxiliary PET sections 12 and 14 are able to scan multiple regions of the subject. This scan can occur in both sections concurrently. Fig. 1 shows the detectors 14 and 12 having different fields of view. The auxiliary PET section 14 is covering the stomach and chest of the subject), and 
the processor generates a first image of the first scanning area corresponding to the first scanning location and a second image of a second scanning area corresponding to the second scanning location (Paragraph 0058 teaches that the images that are displayed can be separately rendered and scanned for their respective PET sections. Another option is to have an image that has an extended field of view (FOV) when the PET sections are adjacent. Fig. 1 shows the detector 12 covering the head and detector 14 covering the stomach and chest).
However, Hahn is silent regarding a system for medical imaging comprising:
a controller configured to:
	obtain a height of an object to be scanned:
determine, based on the height, a first distance between a portion of the object and a first target portion of the object, and a second distance between the portion of the object and a second target portion of the object, wherein the first target portion includes a first anatomical feature, and the second target portion includes a second anatomical feature; and 
determine a first scanning location and a second scanning location based on the first distance and the second distance, respectively, such that the first target portion is located within a first scanning area within the first PET scanner and the second target portion is located within a second scanning area within the second PET scanner.

a controller (Gantry position control device 68) configured to:
obtain a height of an object to be scanned (Paragraph 0003 teaches that the body axis that is used as a bases for imaging is set from the patient head to the feet. The field of views of the PET detectors are arranged to split the directions of the body axis. Fig. 6. Fig. 12 shows that the body axis is a quantitative amount. The range is measured in mm. The graph for the Fig. 12 shows that the range is of 1200 mm);
determine, based on the height (Paragraph 0003 teaches that the body axis that is used as a bases for imaging is set from the patient head to the feet. Paragraph 0012 teaches that the field of view is based in the direction of the body axis and done so to optimize the signal intensity. In the case of Fig. 3a, the signal is not optimized as the field of views of the rings 11 and 12 overlap and the overall range along the body axis is not maximized. In the case of Fig. 3c, the signal is not optimized as the field of views of the rings 11 and 12 have dead regions and the overall range is over extended. This adjustment of the rings is done based on the sensitivity’s relationship to the body axis. This relationship is seen in the graphs in the bottom of Fig. 3. Fig. 12 shows that the body axis is a quantitative amount that is taken in consideration for the determination of optimal sensitivity. The range is measured in mm. The graph for the Fig. 12 shows that the range is of 1200 mm), a first distance between a portion of the object and a first target portion of the object (Paragraph 0018 teaches that distance H1 the mathematical relationship to the width of an irradiation field and the width W1. This W1 allows for image coverage of the portion within that width of detector ring 11. See Fig. 4. Paragraph 0017 states that W1 is “a sensitivity area width” of the ring detector 11. This width is obtaining information. Furthermore evidence that the area in the ring is obtained is seen in Fig. 3b, where there is a peak on the sensitivity graph that corresponds to the area of ring 11), and a second distance between the portion of the object and a second target portion of the object (Paragraph 0018 teaches that distance H2 the mathematical relationship to the width of an irradiation field and the width W2. This W2 allows for image coverage of the portion within that width of detector ring 12. See Fig. 4. Paragraph 0017 states that W2 is “a sensitivity area width” of the ring detector 12. This width is obtaining information. Furthermore evidence that the area in the ring is obtained is seen in Fig. 3b, where there is a peak on the sensitivity graph that corresponds to the area of ring 12), wherein the first target portion includes a first anatomical feature (Figs. 1-2 and 7 shows that when the field of view is expanded, the ring 11 covers the top of the patient head), and the second target portion includes a second anatomical feature (Figs. 1-2 and 7 shows that when the field of view is expanded, the ring 12 covers the neck and upper chest of the patient),
determine a first scanning location and a second scanning location based on the first distance and the second distance, respectively, such that the first target portion is located within a first scanning area within the first PET scanner and the second target portion is located within a second scanning area within the second PET scanner (Paragraph 0003 teaches that the body axis is from the head to the feet of the patient. Paragraph 0012 teaches that the imaging areas can be manipulated based on the gap of the two rings. Paragraph 0012 teaches that the field of view is based in the direction of the body axis and done so to optimize the signal intensity. The body axis is a quantitative property as evidenced by the graphs in Fig. 3 and 12. Fig. 12 in particular shows that the axis is measured in mm. Paragraphs 0057-0058 teach that the detector rings 12a and 12b can be manipulated based on the wheels 62 to shift the open field of view. This manipulation, as a result would alter the location that the rings are directly coverings with their widths.  Paragraph 0017 states that W1 and W2 are “a sensitivity area width” of their respective ring detectors. Figs. 1-2 and 7 shows that when the field of view is expanded, the ring 11 covers the top of the patient head and the ring 12 covers the neck and upper chest of the patient. The top of the head is in a different area than the neck and upper chest. Furthermore, the head is a different anatomical feature than the neck and the upper chest).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hahn with Yamaya ‘814’s teaching of determining the scanning locations based on scanning distances from a portion of an object that is being imaged. This modified system would allow a user to image areas based on an irradiation area while minimizing a “dead region” in the imaging field of view (Paragraph 0017 of Yamaya ‘814). This minimization would yield high quality images that are not missing image data that can be vital for medical diagnosis.
	
Regarding claim 2, modified Hahn teaches the system in claim 1, as discussed above.
	Hahn further teaches a system, wherein the first PET scanner includes a first PET detector ring and the second PET detector ring (Paragraph 0030 teaches that the primary and auxiliary PET sections 12 and 14 include respective detector rings 44 and 46. This is seen in Fig. 1).

	Regarding claim 6, modified Hahn teaches the system in claim 1, as discussed above.
	Hahn further teaches a system, further comprising computed tomography (CT) scanner (CT scanner 16) configured to obtain CT scanning data (Paragraph 00662 teaches that the CT scan data is received in act 302 in the method shown in Fig. 3), wherein the processor is further configured to generate a scout image based on the CT scanning data (Paragraph 0050 teaches that the scan data, provided by the CT scanner, can be used in the planning of scanning procedures of the PET sections. This scan data can be image reconstructed and used for registration and or attenuation correction).

Regarding claim 11, modified Hahn teaches the system of claim 1, as discussed above.
	Hahn further teaches a system, wherein 
Paragraph 0014 teaches that the PET sections can be used to scan separated regions of the subject and the imaged. Paragraph 0020 teaches that the scan data is associated with a common time base), 
the second PET scanner obtains the second scanning data at one or more second time points (Paragraph 0014 teaches that the PET sections can be used to scan separated regions of the subject and the imaged. Paragraph 0020 teaches that the scan data is associated with a common time base), and 
the processor performs dynamic imaging on the first scanning area based on the first scanning data at the one or more first time points (Paragraph 0014 teaches that the imaging that is obtained by the PET section ins a dynamic study. This imaging can obtain scans of two separated regions of the subject. The dynamic studies can be performed on various tissues or for various functions), and 
the processor performs dynamic imaging on the second scanning area based on the second scanning data at the one or more second time points (Paragraph 0014 teaches that the imaging that is obtained by the PET section ins a dynamic study. This imaging can obtain scans of two separated regions of the subject. The dynamic studies can be performed on various tissues or for various functions).
	
Regarding claim 13, modified Hahn teaches the system of claim 1, as discussed above.
Hahn further teaches a system, wherein the processor generates the first image of the first scanning area based on the first scanning data and generates the second image of the second scanning area based on the second scanning data simultaneously (Paragraph 0062 teaches that the scanning by the primary and the auxiliary PET sections is executed concurrently).

Regarding claim 18, modified Hahn teaches the system of claim 1, as discussed above.
Hahn further teaches a system, wherein, 
Paragraph 0033 teaches that the FOV of the auxiliary PET section is larger than the FOV of the primary PET section); and 
the second PET scanner obtains a second scanning parameter and scans the second scanning area according to the second scanning parameter, the first scanning parameter being different from the second scanning parameter (Paragraph 0033 teaches that the FOV of the auxiliary PET section is larger than the FOV of the primary PET section. The difference in the size of the FOV between the two PET sections is a difference in scanning parameters).

Regarding claim 21, modified Hahn teaches the system of claim 1, as discussed above.
Hahn further teaches a system, wherein a field of view (FOV) of scanning along an axial direction or a radial direction of the second PET scanner is different from an FOV of scanning along an axial direction or a radial direction of the first PET scanner (Paragraph 0033 teaches that the axial FOV of the auxiliary PET section is larger than the axial FOV of the primary PET section).

Regarding claim 22, modified Hahn teaches the system of claim 1, as discussed above.
Hahn further teaches a system, wherein an FOV of scanning along an axial direction or a radial direction of the second PET scanner is same as an FOV of scanning along an axial direction or a radial direction of the first PET scanner (Paragraph 0033 teaches that the axial FOV of the auxiliary PET section can be the same as the FOV of the primary PET section).

Regarding claim 23, Hahn teaches a system for medical imaging comprising: 
an imaging apparatus (Hybrid PET-CT system 10 in Fig. 1) including: 
a first positron emission tomography (PET) scanner (Primary PET section 12 in Fig. 1), 
a second PET scanner (Auxiliary PET section 14 in Fig. 1), and 
Gantry controller 54 or positioner 55 in Fig. 1. Paragraph 0037 established that a motor is driving the movement of the PET section); and a 
computing device (Combination of the gantry controller 54 and the PET subsystem 11A) including: 
	a processor (Combination of the gantry controller 54 and the PET subsystem 11A), wherein: 
the first PET scanner is mounted in the first scanning location (Paragraph 0022 teaches that the primary PET scanner is fixed to a location. This is seen in Fig. 1), 
the driver drives the second PET scanner to move to the second scanning location (Paragraph 0028 teaches that the auxiliary PET section 14 is placed on the track or rails 26 upon which it can be driven along. Paragraph 0018 teaches that the positioner or another mechanical unit can drive the PET scanner to a desired position. Fig. 1 provides an instance where the primary PET section 12 covers the head of the patient and auxiliary PET section 14 is covering the chest and stomach of the patient. Auxiliary PET section 14 is shown to be movable in Fig. 1), 
the first PET scanner obtains first scanning data of the first target portion (Paragraph 0016 teaches that the two scanners can obtain scans of sections that are adjacent to one another. Paragraph 0062 teaches that the primary and auxiliary PET sections 14 and 12 are able to scan multiple regions of the subject. This scan can occur in both sections concurrently. Fig. 1 shows the detectors 14 and 12 having different fields of view. The primary section 12 is covering the head of the subject),
the second PET scanner obtains second scanning data of the second target portion (Paragraph 0016 teaches that the two scanners can obtain scans of sections that are adjacent to one another. Paragraph 0062 teaches that the primary and auxiliary PET sections 12 and 14 are able to scan multiple regions of the subject. This scan can occur in both sections concurrently. Fig. 1 shows the detectors 14 and 12 having different fields of view. The auxiliary PET section 14 is covering the stomach and chest of the subject), and, and 
the processor generates a first image of the first scanning area corresponding to the first scanning location and a second image of the second scanning area corresponding to the second scanning location (Paragraph 0058 teaches that the images that are displayed can be separately rendered and scanned for their respective PET sections. Another option is to have an image that has an extended field of view (FOV) when the PET sections are adjacent. Fig. 1 shows the detector 12 covering the head and detector 14 covering the stomach and chest).
However, Hahn is silent regarding a system for medical imaging comprising:
a controller configured to:
	obtain a height of an object to be scanned:
	determine, based on the height, a first distance between a portion of the object and a first target portion of the object, and a second distance between the portion of the object and a second target portion of the object, wherein the first target portion includes a first anatomical feature, and the second target portion includes a second anatomical feature; and 
determine a first scanning location and a second scanning location based on the first distance and the second distance, respectively, such that the first target portion is located within a first scanning area within the first PET scanner and the second target portion is located within a second scanning area within the second PET scanner.
	In an analogous imaging field of endeavor, regarding multi-ring PET scanning and the manipulation of FOVs for scanning a plurality of regions, Yamaya ‘814 teaches a system for medical imaging comprising:
a controller (Gantry position control device 68) configured to:
obtain a height of an object to be scanned (Paragraph 0003 teaches that the body axis that is used as a bases for imaging is set from the patient head to the feet. The field of views of the PET detectors are arranged to split the directions of the body axis. Fig. 6. Fig. 12 shows that the body axis is a quantitative amount. The range is measured in mm. The graph for the Fig. 12 shows that the range is of 1200 mm);
determine, based on the height (Paragraph 0003 teaches that the body axis that is used as a bases for imaging is set from the patient head to the feet. Paragraph 0012 teaches that the field of view is based in the direction of the body axis and done so to optimize the signal intensity. In the case of Fig. 3a, the signal is not optimized as the field of views of the rings 11 and 12 overlap and the overall range along the body axis is not maximized. In the case of Fig. 3c, the signal is not optimized as the field of views of the rings 11 and 12 have dead regions and the overall range is over extended. This adjustment of the rings is done based on the sensitivity’s relationship to the body axis. This relationship is seen in the graphs in the bottom of Fig. 3. Fig. 12 shows that the body axis is a quantitative amount that is taken in consideration for the determination of optimal sensitivity. The range is measured in mm. The graph for the Fig. 12 shows that the range is of 1200 mm), a first distance between a portion of the object and a first target portion of the object (Paragraph 0018 teaches that distance H1 the mathematical relationship to the width of an irradiation field and the width W1. This W1 allows for image coverage of the portion within that width of detector ring 11. See Fig. 4. Paragraph 0017 states that W1 is “a sensitivity area width” of the ring detector 11. This width is obtaining information. Furthermore evidence that the area in the ring is obtained is seen in Fig. 3b, where there is a peak on the sensitivity graph that corresponds to the area of ring 11), and a second distance between the portion of the object and a second target portion of the object (Paragraph 0018 teaches that distance H2 the mathematical relationship to the width of an irradiation field and the width W2. This W2 allows for image coverage of the portion within that width of detector ring 12. See Fig. 4. Paragraph 0017 states that W2 is “a sensitivity area width” of the ring detector 12. This width is obtaining information. Furthermore evidence that the area in the ring is obtained is seen in Fig. 3b, where there is a peak on the sensitivity graph that corresponds to the area of ring 12), wherein the first target portion includes a first anatomical feature (Figs. 1-2 and 7 shows that when the field of view is expanded, the ring 11 covers the top of the patient head), and the second target portion includes a second anatomical feature (Figs. 1-2 and 7 shows that when the field of view is expanded, the ring 12 covers the neck and upper chest of the patient),
determine a first scanning location and a second scanning location based on the first distance and the second distance, respectively, such that the first target portion is located within a first scanning area within the first PET scanner and the second target portion is located within a second scanning area within the second PET scanner (Paragraph 0003 teaches that the body axis is from the head to the feet of the patient. Paragraph 0012 teaches that the imaging areas can be manipulated based on the gap of the two rings. Paragraph 0012 teaches that the field of view is based in the direction of the body axis and done so to optimize the signal intensity. The body axis is a quantitative property as evidenced by the graphs in Fig. 3 and 12. Fig. 12 in particular shows that the axis is measured in mm. Paragraphs 0057-0058 teach that the detector rings 12a and 12b can be manipulated based on the wheels 62 to shift the open field of view. This manipulation, as a result would alter the location that the rings are directly coverings with their widths.  Paragraph 0017 states that W1 and W2 are “a sensitivity area width” of their respective ring detectors. Figs. 1-2 and 7 shows that when the field of view is expanded, the ring 11 covers the top of the patient head and the ring 12 covers the neck and upper chest of the patient. The top of the head is in a different area than the neck and upper chest. Furthermore, the head is a different anatomical feature than the neck and the upper chest).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hahn with Yamaya ‘814’s teaching of determining the scanning locations based on scanning distances from a portion of an object that is being imaged. This modified system would allow a user to image areas based on an irradiation area while 

Regarding claim 24, Hahn teaches a method for medical imaging comprising: 
obtaining a first positron emission tomography (PET) scanning parameter and a second PET scanning parameter (Paragraph 0023 teaches that the primary and secondary PET scanners can have different fields of view in regards to length); 
generating first scanning data of the first target portion by scanning the first scanning area corresponding to the first scanning location according to the first PET scanning parameter (Paragraph 0016 teaches that the two scanners can obtain scans of sections that are adjacent to one another. Paragraph 0017 teaches that the all the PET sections can be configured to be movable. Paragraph 0062 teaches that the primary and auxiliary PET sections 14 and 12 are able to scan multiple regions of the subject. This scan can occur in both sections concurrently. Fig. 1 shows the detectors 14 and 12 having different fields of view. The primary section 12 is covering the head of the subject),
generating second scanning data of the second target portion by scanning the second scanning area corresponding to the second scanning location according to the second PET scanning parameter (Paragraph 0016 teaches that the two scanners can obtain scans of sections that are adjacent to one another. Paragraph 0017 teaches that the all the PET sections can be configured to be movable. Paragraph 0062 teaches that the primary and auxiliary PET sections 12 and 14 are able to scan multiple regions of the subject. This scan can occur in both sections concurrently. Fig. 1 shows the detectors 14 and 12 having different fields of view. The auxiliary PET section 14 is covering the stomach and chest of the subject), and
generating a first image of the first scanning area based on the first scanning data (Paragraph 0058 teaches that the images that are displayed can be separately rendered and scanned for their respective PET sections. Another option is to have an image that has an extended field of view (FOV) when the PET sections are adjacent. Fig. 1 shows the detector 12 covering the head); and 
generating a second image of the second scanning area based on the second scanning data (Paragraph 0058 teaches that the images that are displayed can be separately rendered and scanned for their respective PET sections. Another option is to have an image that has an extended field of view (FOV) when the PET sections are adjacent. Fig. 1 shows the detector 14 covering the stomach and chest).
However, Hahn is silent regarding a method for medical imaging comprising,
obtaining a height of an object to be scanned; 
determining, based on the height, a first distance between a portion of the object and a first target portion of the object, and a second distance between the portion of the object and a second target portion of the object, wherein the first target portion includes a first anatomical feature, and the second target portion includes a second anatomical feature; and
determining a first scanning location and a second scanning location based on the first distance and the second distance, respectively such that the first target portion is located within a first scanning area within the first PET scanner and the second target portion is located within a second scanning area within the second PET scanner.
	In an analogous imaging field of endeavor, regarding multi-ring PET scanning and the manipulation of FOVs for scanning a plurality of regions, Yamaya ‘814 teaches a system for medical imaging comprising:
a controller (Gantry position control device 68) configured to:
obtaining a height of an object to be scanned (Paragraph 0003 teaches that the body axis that is used as a bases for imaging is set from the patient head to the feet. The field of views of the PET detectors are arranged to split the directions of the body axis. Fig. 6. Fig. 12 shows that the body axis is a quantitative amount. The range is measured in mm. The graph for the Fig. 12 shows that the range is of 1200 mm);
Paragraph 0003 teaches that the body axis that is used as a bases for imaging is set from the patient head to the feet. Paragraph 0012 teaches that the field of view is based in the direction of the body axis and done so to optimize the signal intensity. In the case of Fig. 3a, the signal is not optimized as the field of views of the rings 11 and 12 overlap and the overall range along the body axis is not maximized. In the case of Fig. 3c, the signal is not optimized as the field of views of the rings 11 and 12 have dead regions and the overall range is over extended. This adjustment of the rings is done based on the sensitivity’s relationship to the body axis. This relationship is seen in the graphs in the bottom of Fig. 3. Fig. 12 shows that the body axis is a quantitative amount that is taken in consideration for the determination of optimal sensitivity. The range is measured in mm. The graph for the Fig. 12 shows that the range is of 1200 mm), a first distance between a portion of the object and a first target portion of the object (Paragraph 0018 teaches that distance H1 the mathematical relationship to the width of an irradiation field and the width W1. This W1 allows for image coverage of the portion within that width of detector ring 11. See Fig. 4. Paragraph 0017 states that W1 is “a sensitivity area width” of the ring detector 11. This width is obtaining information. Furthermore evidence that the area in the ring is obtained is seen in Fig. 3b, where there is a peak on the sensitivity graph that corresponds to the area of ring 11), and a second distance between the portion of the object and a second target portion of the object (Paragraph 0018 teaches that distance H2 the mathematical relationship to the width of an irradiation field and the width W2. This W2 allows for image coverage of the portion within that width of detector ring 12. See Fig. 4. Paragraph 0017 states that W2 is “a sensitivity area width” of the ring detector 12. This width is obtaining information. Furthermore evidence that the area in the ring is obtained is seen in Fig. 3b, where there is a peak on the sensitivity graph that corresponds to the area of ring 12), wherein the first target portion includes a first anatomical feature (Figs. 1-2 and 7 shows that when the field of view is expanded, the ring 11 covers the top of the patient head), and the second target portion includes a second anatomical feature (Figs. 1-2 and 7 shows that when the field of view is expanded, the ring 12 covers the neck and upper chest of the patient), and
determining a first scanning location and a second scanning location based on the first distance and the second distance, respectively such that the first target portion is located within a first scanning area within the first PET scanner and the second target portion is located within a second scanning area within the second PET scanner (Paragraph 0003 teaches that the body axis is from the head to the feet of the patient. Paragraph 0012 teaches that the imaging areas can be manipulated based on the gap of the two rings. Paragraph 0012 teaches that the field of view is based in the direction of the body axis and done so to optimize the signal intensity. The body axis is a quantitative property as evidenced by the graphs in Fig. 3 and 12. Fig. 12 in particular shows that the axis is measured in mm. Paragraphs 0057-0058 teach that the detector rings 12a and 12b can be manipulated based on the wheels 62 to shift the open field of view. This manipulation, as a result would alter the location that the rings are directly coverings with their widths.  Paragraph 0017 states that W1 and W2 are “a sensitivity area width” of their respective ring detectors. Figs. 1-2 and 7 shows that when the field of view is expanded, the ring 11 covers the top of the patient head and the ring 12 covers the neck and upper chest of the patient. The top of the head is in a different area than the neck and upper chest. Furthermore, the head is a different anatomical feature than the neck and the upper chest).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hahn with Yamaya ‘814’s teaching of determining the scanning locations based on scanning distances from a portion of an object that is being imaged. This modified method would allow a user to image areas based on an irradiation area while minimizing a “dead region” in the imaging field of view (Paragraph 0017 of Yamaya ‘814). This .

Claim 5, 8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (PGPUB No. US 2014/0316258) in view of Yamaya et al. (PGPUB No. US 2011/0092814, hereinafter referred to as “Yamaya ‘814”) further in view of Yamaya et al. (PGPUB No. US 2010/0128956, hereinafter referred to as “Yamaya ‘956”).

Regarding claim 5, modified Hahn teaches the system of claim 1, as discussed above.
	Hahn further teaches a system, wherein 
the first PET scanner and the second PET scanner are mounted on the driving device (Paragraph 0028 teaches that the auxiliary PET section 14 is placed on the track or rails 26 upon which it can be driven along. Paragraph 0018 teaches that the positioner or another mechanical unit can drive the PET scanner to a desired position. Paragraph 0017 teaches that the all the PET sections can be configured to be movable), and 
the driver drives the first PET scanner and the second PET scanner to move along an axial direction (Paragraph 0014 teaches that one of more PET fields of view can be moved in the axial direction. Paragraph 0016 teaches that the auxiliary PET section can be moved in the axial direction. Paragraph 0018 teaches that this movement in the axial direction can be driven by the positioner).
	Alternatively, Yamaya ‘956 teaches a system, wherein
the first PET scanner (12a in Fig. 23) and the second PET scanner (12b in Fig. 23) are mounted on the driving device (Paragraph 0096 teaches that the gantries are mounted a common or separate rail 64 which allows for movement), and 
Paragraph 0096 teaches that the gantry covers, which cover the detector rings, can be moved in a back and forth direction. This is further indicated by the arrows shown in Fig. 23).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hahn and Stearns with Yamaya ’956’s teaching of moving the PET scanners in the axial direction with drivers. This modified system would allow for the user to accurately confirm diagnoses or treatment as the field of study can be manipulated (Paragraph 0003-004 and 0010 of Yamaya ‘956).

Regarding claim 8, modified Hahn teaches the system of claim 1, as discussed above.
However, the combination of Hahn and Yamaya ‘814 is silent regarding a system, wherein the controller determines a distance for moving the first PET scanner and a distance for moving the second PET scanner by obtaining the first scanning location and the second scanning location.
In an analogous imaging field of endeavor, regarding multi-ring PET scanning and the manipulation of FOVs for scanning a plurality of regions, Yamaya ‘956 teaches a system, wherein the controller determines a distance for moving the first PET scanner and a distance for moving the second PET scanner by obtaining the first scanning location and the second scanning location (Paragraph 0091 teaches that the detector rings are moved to allow for a greater clearance. Paragraph 0094 teaches that the detector rings are moved to allow for the FOVs to be adjusted so that the D value can be made greater).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hahn and Yamaya ‘814 with Yamaya ’956’s teaching of determining the distance for moving the PET scanners. This modified system would allow for the user to accurately confirm diagnoses or treatment as the field of study can be manipulated (Paragraph 0003-004 and 0010 of Yamaya ‘956).


However, the combination of Hahn and Yamaya ‘814 is silent regarding a system, wherein the processor generates a third image of a third scanning area based on scanning data obtained by the first PET scanner and the second PET scanner, the third scanning area being between the first scanning area and the second scanning area.
In an analogous imaging field of endeavor, regarding multi-ring PET scanning and the manipulation of FOVs for scanning a plurality of regions, Yamaya ‘956 teaches a system, wherein the processor generates a third image of a third scanning area based on scanning data obtained by the first PET scanner and the second PET scanner, the third scanning area being between the first scanning area and the second scanning area (Paragraph 0085 teaches that the open space between the two detector rings, as seen in Fig. 16, can be imaged and provide a tomographic image. Furthermore, the first two FOVs and the open space in between can be used in the generation of a continuous image that covers the three areas).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hahn and Yamaya ‘814 with Yamaya ’956’s teaching of the generation of a third image based on the two PET scanners. This modified system would allow for the user to accurately confirm diagnoses or treatment as the field of study can be manipulated (Paragraph 0003-004 and 0010 of Yamaya ‘956).

Regarding claim 15, modified Hahn teaches the system of claim 14, as discussed above.
However, the combination of Hahn and Yamaya ‘814 is silent regarding a system, wherein to generate the third image of the third scanning area based on the scanning data obtained by the first PET scanner and the second PET scanner, the processor is further configured to: 
obtain third scanning data through both the first PET scanner and the second PET scanner; and 
generate the third image of the third scanning area based on the third scanning data.
Paragraph 0085 teaches that the open space between the two detector rings, as seen in Fig. 16, can be imaged and provide a tomographic image. Furthermore, the first two FOVs and the open space in between can be used in the generation of a continuous image that covers the three areas), the processor is further configured to: 
obtain third scanning data through both the first PET scanner and the second PET scanner (Fig. 16 shows that the two rings are able to acquire positron emission signals in the open space between the two rings); and 
generate the third image of the third scanning area based on the third scanning data (Paragraph 0085 teaches that the open space between the two rings is imaged and reconstructed).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hahn and Yamaya ‘814 with Yamaya ’956’s teaching of the generation of a third image based on the two PET scanners. This modified system would allow for the user to accurately confirm diagnoses or treatment as the field of study can be manipulated.

Regarding claim 16, modified Hahn teaches the system of claim 14, as discussed above.
However, the combination of Hahn and Yamaya ‘814 is silent regarding a system, wherein the processor generates a full image by stitching images of the first scanning area, the second scanning area, and the third scanning area that are generated based on the scanning data obtained by the first PET scanner and the second PET scanner.
In an analogous imaging field of endeavor, regarding multi-ring PET scanning and the manipulation of FOVs for scanning a plurality of regions, Yamaya ‘956 teaches a system, wherein the processor generates a full image by stitching images of the first scanning area, the second scanning area, and the third scanning area that are generated based on the scanning data obtained by the first PET Paragraph 0085 teaches that the FOV of the first detector ring, second detector ring, and the open space between them, are imaged and all three regions are combined to make a continuous region. Fig. 27, shows a continuous image where the 2 FOVs and the clearance space are imaged. This is seen in the image with clearance G=153).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hahn and Yamaya ‘814 with Yamaya ’956’s teaching of a full image by scanning via stitching. This modified system would allow for the user to accurately confirm diagnoses or treatment as the field of study can be manipulated (Paragraph 0003-004 and 0010 of Yamaya ‘956).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (PGPUB No. US 2014/0316258) in view of Yamaya et al. (PGPUB No. US 2011/0092814, hereinafter referred to as “Yamaya ‘814”) further in view of Wollenweber et al. (PGPUB No. US 2012/0078089).

Regarding claim 7, modified Hahn teaches the system of claim 6, as discussed above.
However, the combination of Hahn and Yamaya ‘814 is silent regarding a system, wherein 
the scout image includes a first identifier and a second identifier, and 
the controller determines the first scanning location and the second scanning location by obtaining a location of the first identifier and a location of the second identifier.
In an analogous imaging field of endeavor, regarding internal motion imaging of the patient, Wollenweber teaches a system, wherein
the scout image includes a first identifier and a second identifier (Paragraph 0028 teaches that the scout scan image is reviewed, which can be done automatically. This review identifies a volume of interest 152 to be motion corrected. Paragraph 0029 teaches that the scout scan can identify a second volume of interest 154 with little to no motion), and 
Workstation CPU 44) determines the first scanning location and the second scanning location by obtaining a location of the first identifier and a location of the second identifier (Paragraph 0034 teaches that the PET system is set to scan the volume of interest 152 and the second volume 184, where there is no motion).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hahn and Yamaya ‘814 with Wollenweber’s teaching of using a scout image with identifiers for areas of study. The modified system would allow a user to have improved image quality that can provide accurate information without possible artifacts (Paragraphs 0002-0003 of Wollenweber). Furthermore, the scout image allows for the user to clearly identify the range over which the internal motion of the patient should be measured rather can expending computational power over imaging areas that are diagnostically insignificant.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (PGPUB No. US 2014/0316258) in view of Yamaya et al. (PGPUB No. US 2011/0092814, hereinafter referred to as “Yamaya ‘814”) further in view of Braun et al. (PGPUB No. US 2016/0174930).

Regarding claim 10, modified Hahn teaches the system of claim 1, as discussed above.
However, the combination of Hahn and Yamaya ‘814 is silent regarding a system, further comprising an image sensor including a camera configured to generate image data, wherein the controller is further configured to determine the first scanning location and the second scanning location based on the generated image data by the camera.
	In an analogous imaging field of endeavor, regarding imaging target positioning, Braun teaches a system, further comprising an image sensor including a camera (Digital camera 5) configured to generate image data (Paragraph 0073 teaches that the digital camera 5 is able to present in a video representation), wherein the controller is further configured to determine the first scanning location and the second scanning location based on the generated image data by the camera (Paragraph 0079 teaches that the position marker is associated with the patient’s body. The first area 17 is associated with the extension of the head 9 while the second area 18 is associated with the heart 21).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hahn and Yamaya ‘814 with Braun’s teaching of determining locations of study based on an image sensor. This modified system would allow a user to accurately determine the areas that must be studied by the PET system (Paragraph 0078 of Braun).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (PGPUB No. US 2014/0316258) in view of Yamaya et al. (PGPUB No. US 2011/0092814, hereinafter referred to as “Yamaya ‘814”) further in view of Hooker et al. (PGPUB No. US 2016/0228056).

Regarding claim 12, modified Hahn teaches the system of claim 11, as discussed above.
However, the combination of Hahn and Yamaya ‘814 is silent regarding a system, wherein the processor determines a rate of metabolism of an agent in the first scanning area and the second scanning area based on the dynamic imaging, and the a rate of metabolism changes over time.
In an analogous imaging field of endeavor, regarding PET imaging with radiotracers, regarding the Hooker teaches a system, wherein the processor (Controller 134) determines a rate of metabolism of an agent in the first scanning area and the second scanning area based on the dynamic imaging, and the a rate of metabolism changes over time (Paragraph 0057 teaches that the fPET is capable of dynamically image molecular events. This allows for the study of the specificity of the metabolic PET tracers. Fig. 3 shows that the 2-[.sup.18F]-fluoro-2-deoxyglucose, hereinafter referred to as FDG, is studied over a period of time in the occipital region of interest and the frontal region of interest. Paragraph 0009 teaches that the metabolic rate can be estimated based on the FDG uptake model).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Hahn and Yamaya ‘814 with Hooker’s teaching of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793            


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793